Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170169306) and in further view of Rakesh (US 20200111226).
Regarding claims 1 and 10, Chen discloses an optical image sensor (Fig 1a, ref 110 (monitoring device, ex. Camera)); the optical image sensor arranged to perform the following steps: 
capturing a calibration image during a calibration stage (Fig 1, ref 106 (area being pictured) and fig 5a, grid of an image), dividing the calibration image into a plurality of quadrants (Fig 5a-5e: image is split into a plurality of blocks) and calculating a parameter for each of the quadrants (Fig 5d, 506-7: Intensity value of block); 
capturing a plurality of raw images during a detection stage ([0051] the methods and systems may use raw images captured by the camera) capturing a plurality of raw images during a detection stage ([0051] the methods and systems may use raw images captured by the camera), dividing each image of the raw images into a plurality of quadrants ([0083] As shown in FIG. 5A, blocks 505 define an area of image 502.) and 
calculating a parameter for each of the quadrants (Fig 5d, 506-7: Intensity value of block); capturing a plurality of raw images during a detection stage ([0051] the methods and systems may use raw images captured by the camera), dividing each image of the raw images into a plurality of quadrants ([0083] As shown in FIG. 5A, blocks 505 define an area of image 502.), and calculating a parameter for each of the quadrants (Fig 5d, 506-7: Intensity value of block and [0101] operator logic 460 employs intensity logic 475 to determine a value indicative of the intensity (e.g., average intensity) of a block); 
comparing the respective parameters of each quadrant of a raw image with the respective parameters of each quadrant of the calibration image to generate a ratio value for each quadrant ([0110] Operator logic 460 may employ threshold logic 477 to quantize a feature in an image. Threshold logic 477 operates on the intensity values (e.g., value indicative of average intensity values) of primary block 504 and outer blocks 506 (e.g., as input) and compares the values. Threshold logic 477 may compare the intensity value of primary block 504′ with each of the intensity values of outer blocks 506); and 
comparing the ratio value of each quadrant with a predetermined threshold ([0110] if the intensity value of an outer block 506′ is greater than primary block 504′, then threshold logic 477 outputs and associates one value or symbol (e.g., a ‘1’) with the corresponding outer block. On the other hand, if the intensity value of an outer block 506′ is less than (or equal to) the intensity value of the primary block 504′, threshold logic 477 outputs and associates a different value or symbol (e.g., a ‘0’) with the corresponding outer block.). Chen does not disclose wherein when each ratio value of specific quadrants of the quadrants is greater than the predetermined threshold, object detection is confirmed.
In a similar field of endeavor of object detection, Rakesh teaches wherein when each ratio value of specific quadrants of the quadrants is greater than the predetermined threshold, object detection is confirmed ([0040] To determine if an image (or region of an image) includes an object associated with the model, the values output by the classifiers 215 may be aggregated (e.g., summed) and compared to a threshold value. The device may determine whether an object has been detected based on the result of the comparison. For example, if the sum of the values is less than the threshold value, then the device performing the object detection process may determine that object is not within the image (or region of the image). If the sum of the values is greater than the threshold value, the device may determine that the object is in fact within the image (or region of the image)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the Chen’s disclosure with Rakesh’s teaching to measure an intensity of pixels in a grid and compare with a threshold value so that an object in an image can be detected and identified regardless of its orientation or symmetry. 
Regarding claims 2 and 11, Chen discloses wherein the parameter is pixel intensity ([0144] The intensity value may be the average intensity of the pixels in the block or the sum of the intensities of the pixels in the block).
Regarding claims 3 and 12, Chen discloses wherein the parameter is a sum of pixel intensities within each quadrant ([0144] The intensity value may be the average intensity of the pixels in the block or the sum of the intensities of the pixels in the block). 

Regarding claims 4 and 13, Chen discloses wherein the parameter is an average of pixel intensities within each quadrant ([0144] The intensity value may be the average intensity of the pixels in the block or the sum of the intensities of the pixels in the block).
Regarding claims 5 and 14, Chen discloses wherein the specific quadrants are the central quadrants ("[0088] Operator 500A includes a primary block 504 and Fig 5b, refs 504 (primary block) and 524 (Primary location)").

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170169306), in view of Rakesh (US 20200111226), and in further view of Stork (US 20210022547).	Regarding claim 6 and 15, Chen and Rakesh do not disclose a plurality of infrared LEDs for providing infrared illumination to the system and an IR filter positioned in front of the optical image sensor for filtering the infrared illumination.
	In a similar field of endeavor of monitoring a drink making apparatus, Stork teaches a plurality of infrared LEDs for providing infrared illumination to the system ([0024] It is advantageous to apply illumination to the treatment area or cup placement area by integrating at least one bulb or light-emitting diode (LED). Certain LED diodes may emit light of a specific wavelength including from IR or UV bandwidth. Defined treatment area or cup holding illumination supports taking robust camera images) and an IR filter positioned in front of the optical image sensor for filtering the infrared illumination ([0025] It is further advantageous to apply illumination for at least one specific wavelength and to apply an appropriate wavelength filter for the camera or image sensor or photodiode array. The wavelength range of the filter may be 5 nm, or 10 nm, or 20 nm, or 50 nm. This further increases the robustness of the visual monitoring system. If the wavelength is chosen to be infrared or near-infrared and the image sensor and optional filters are chosen accordingly, the visual monitoring system may gather information related with temperature distribution that may be critical for certain food treatment processes. The camera or visual system 160 may be equipped with a specific lens system that is optimizing the food or coffee or coffee cup or coffee maker visualization. Further it may be equipped with an autofocus system and brightness optimization techniques). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the Chen and Rakesh’s disclosure with Stork’s teaching to include LEDs in a food monitoring system in order to inspect the food item for various reasons including brightness of the image, quality of the food (discoloration), and temperature sensing through IR wavelengths. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170169306), in view of Rakesh (US 20200111226), in view of Stork (US 20210022547) and further in view of Wang (US 20180158199).
	Regarding claims 7 and 16, Chen, Rakesh and Stork do not disclose wherein the infrared LEDs provide infrared illumination to the system when an ambient light of the system is below a particular threshold. 
In a similar field of endeavor of image quality, Wang discloses wherein the infrared LEDs provide infrared illumination to the system when an ambient light of the system is below a particular threshold ([0118] FIGS. 16A and 16B show that the optical navigation module 10 includes a light sensing unit 1020 and a processing unit 1021. In other embodiments, the optical navigation module 10 also has a light emitting unit (as shown in FIG. 2) configured to illuminate the detection surface 107 if ambient light is not strong enough or to improve the image quality). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the Chen, Rakesh and Stork’s disclosure with Wang’s teaching to combine burst images to create a new single aligned image.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170169306), in view of Rakesh (US 20200111226), and in further view of Xie (US 20190384953).
Regarding claims 8 and 17, Chen and Rakesh do not disclose wherein the predetermined threshold can be adjusted according to a parameter of the calibration image.
In a similar field of endeavor of barcode scanners, Xie teaches wherein the predetermined threshold can be adjusted according to a parameter of the calibration image ([0020] The calibration module 214 generates an adjusted threshold using the histogram data of gray levels of the pixels of the odd image frames, for example during the vertical blanking interval between the odd frame and a subsequent even frame, and provides the adjusted threshold to the binary converter 208. A following even image frame is then input to the binary converter 208 to extract the gray levels and convert into binary codes through comparison with the adjusted threshold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the Chen and Rakesh’s disclosure with Xie’s teaching, to adjust the parameter threshold in image identification camera so that less memory is required. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170169306), in view of Rakesh (US 20200111226), and in further view of Teo (US 20190303697).
Regarding claims 9 and 18, Chen and Rakesh do not disclose wherein the parameter is noise.
In a similar field of endeavor of recognizing absolute position with a camera, Teo teaches wherein the parameter is noise ([0073] the predetermined shutter parameter range is obtained, in the registration mode 212, by adding a predetermined value to and subtracting a predetermined value from the shutter parameter corresponding to the at least one reference position (e.g., referring to FIG. 13), wherein the predetermined value is determined according to the noise tolerance of system.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine the Chen and Rakesh’s disclosure with Teo’s teaching, to find and subtract  noise from the shutter parameter so that the absolute position of an object can be found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 10803292, US 20100134516 A1, US 20100134516 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/               Examiner, Art Unit 2666       
                                                                                                                                                                                  /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666